DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 17, 2021 has been entered.
Applicants' amended claims, filed November 23, 2021, and arguments filed July 19, 2021 have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Objections
Claims 21-22 are objected to because of the following informalities:  “the residence time of the tablet 2/1 minutes(s) or less” should read “the residence time of the tablet 2/1 is minute(s) or less (or similar).  Appropriate correction is requested
Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 20-36, 38, 43 and 45-46 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Withiam (U.S. 2005/0244493 – see IDS filed 3/13/2015) in view of Gane (WO 2010/037753 – see IDS filed 3/13/2015)
Withiam teaches a rapidly disintegrating tablet comprising calcium carbonate, 
Withiam does not teach the addition of functionalized calcium carbonate. 
Gane teaches an active ingredient carrier comprising surface reacted calcium carbonate, which is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and one or more acids (p.3). The surface reacted calcium carbonate may be used for forming tablets and is taught to rapidly disintegrate. Gane teaches a powder formulation of surface-reacted calcium carbonate particles (Example 1). The powder had an average particle size of 3µm (Example 1). The calcium carbonate porosity determined as the pore volume per unit particle volume is in the range for 20-99% by volume per unit particle (p.9). Compressed tablets were dissolved in tap water at 37-38ºC in about 6 minutes (Example 2). Given the minute particle size of the powder and its uncompressed form, one of skill in the art would have an expectation that the power would disintegrate very rapidly (i.e. less than one minute). This expectation of rapid disintegration is particularly true where the aqueous dissolving environment is not limited by the claims. 
Gane does not teach the addition of 0.3-10 wt% disintegrant selected from modified cellulose gum, an insoluble cross-linked PVP, a starch glycolate, and any mixture thereof.  
prima facie obvious to one of ordinary skill in the art making the rapidly disintegrating tablets of Withiam to use the rapidly disintegrating form of calcium carbonate (i.e. functionalized) taught by Gane in order to enhance the rate of disintegration. See MPEP 2144.06. Further, it would have been prima facie obvious to choose from the components taught by Withiam for their known purpose. For example, choosing to include sodium starch glycolate as a disintegrant would be expected to reduce the disintegration time as that is the function of a disintegrant.


Obviousness Remarks
Applicants argue that a skilled artisan would not produce the dosage form of claim 20 based on Gane alone because “Gane does not teach or suggest a fast disintegrating dosage form in the form of tablets in water at 37º.
Examiner disagrees. The instant claims do not require the tablet to be in water at 37ºC. Rather, the instant claims recite the tablet have the property of a disintegration degree between 85% and 100% in distilled water at 37ºC. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Based on the amendments to the claims, the rejection of Gane alone has been withdrawn.  

Applicants argue that the tablets of Gane did not dissolve rapidly. Instead the tablets of Gane needed several minutes dissolve, so the rejection should be withdrawn. 
In re Spada, 15 USPQ2d 1655, 1658. Examiner notes that tablet disintegration times change based on the test parameters and components used in the tablet. Applicants have not directly compared the tablets of the prior art to those instantly claimed using the same test parameters. See MPEP 716.02(b)(III).  Moreover, the pending obviousness rejection includes Withiam and the tablet rendered obviousness includes the disintegrant sodium starch glycolate. As such, as skilled artisan would expect a shorter disintegration time than those of Gane, wherein no disintegrant was present. Thus, the preponderance of the evidence in the current record supports obviousness. Accordingly, Applicants argument is unpersuasive.  

Applicants argue that Gane teaches a tablet which dissolves in 6 minutes, but the instant claims require a residence time of three minutes or less. Applicants submit that the instant specification details experimental set-up and how residence times were calculated at [0116]-[0120], so the rejection should be withdrawn. 
Examiner disagrees. As discussed above, limitations from the specification are not read into the claims. MPEP 2111.01. As such, the claims are not limited regarding how the residence time is tested. Again, the tablet rendered obvious includes 

Applicants argue that a person of ordinary skill in the art would not be motivated to combine Gane with Withiam to produce a fast disintegrating tablet having a disintegration degree between 85% and 100% and a residence time of 3 minutes or less because Gane is drawn to a controlled release dosage form rather than a fast-disintegrating dosage form.    
Examiner disagrees. As stated in the rejection, it would have been prima facie obvious to one of ordinary skill in the art making the rapidly disintegrating tablets of Withiam to use the rapidly disintegrating form of calcium carbonate taught by Gane in order to enhance the rate of disintegration. See MPEP 2144.06. Examiner notes that Withiam teaches incorporation of calcium carbonate generally and Gane teaches a form having desirable properties that one of skill in the art making Withiam would thus be motivated to use. Regarding the recited functional properties, the recitations lack specificity.  For example, the recited residence time permits any amount of any dissolution medium moving at any rate. Similarly, the recited disintegration degree permits any amount of time and any rate of movement (i.e. stirring) at any temperature (i.e. boiling). Regarding the alleged controlled release of Gane, it is distinct from the tablet being fast disintegrating. For example, a tablet can be both fast disintegrating and controlled release where the tablet breaks apart rapidly, but the active ingredient is coated (e.g. for protection from stomach acid).  Applicant’s argument is unpersuasive.

Examiner disagrees. As discussed above, there is nothing inconsistent about having both controlled release and fast disintegration. See e.g. U.S. 4,970,081 to Frisbee at claim 5.  A teaching of controlled release is not a teaching away from fast disintegration. See MPEP 2123.  Accordingly, Applicants argument is unpersuasive. 

Applicants argue that the prior art tablet does not teach a residence time of less than 3 minutes, so the rejection should be withdrawn. 
Examiner disagrees. Withiam teaches that tablet disintegration time of less than about 50 seconds, so the residence time must also be less than 50 seconds. Accordingly, Applicants argument is unpersuasive.
 
Applicants argued that Gane does not teach surface reacted calcium carbonate as an excipient in a fast disintegrating dosage form. Applicants argue that Gane used the functionalized calcium carbonate as a carrier rather than an excipient. 
Examiner disagreed. The instant specification fails to provide definitions for the terms carrier and excipient. One of ordinary skill in the art would generally consider all non-active agents to be excipients, which would include carriers. Gane teaches a rapidly disintegrating dosage form comprising functionalized calcium carbonate. Even 

Applicants argued that the claimed dosage form has advantageous properties that could not be reasonably predicted by a skilled artisan in view of Gane and Withiam. Applicants point to Table 3 citing residence times of less than 15 seconds and a disintegration degree of 100%. Comparatively, samples using the same disintegrants but using commercially available unmodified forms of calcium carbonate or other tablet compositions produced longer residence times and greater disintegration times. Thus, a skilled artisan would not have reasonably predicted the disintegration instantly recited.
Examiner disagrees. The disintegration characteristics recited in claim 1 are predictable based on cited prior art for reasons discussed above. The three formulations referred to in table 3 may provide evidence of secondary considerations; however, the burden is on Applicants to make such a demonstration. Further, it does not appear these exemplary formulations are commensurate in scope with the instant claims as required by MPEP 716. For these reasons, Applicants argument is unpersuasive and the obviousness rejection is maintained.  

Applicants argued that the references fail to teach a tablet having a porosity of greater than 60% as instantly claimed. 
Examiner disagreed. While the prior art does not explicitly report porosity, Gane does teach the inclusion of surface reacted calcium carbonate (AKA functionalized 

Applicants argued that Withiam does not teach or suggest the use of surface reacted calcium carbonate or functionalized calcium carbonate as a component of a fast disintegrating dosage form. Thus, the rejection should be withdrawn. 
Examiner disagreed. The standard for obviousness is not whether a single reference teaches or suggests each and every element of a claim as applicants have suggested. Rather, there are many ways to show obviousness. See MPEP 2141. One way, is to substitute one known element for another to obtain predictable results. Here, the surface reacted calcium carbonate of Gane is substituted into the rapidly disintegrating formulation of Withiam in place of non-surface reacted (i.e. standard) calcium carbonate. MPEP 2144.06.  One of skill in the art would expect such a substitution to result in a dosage form that would dissolve more rapidly based on the small size (i.e. large surface area) of the surface reacted calcium carbonate of Gane. 

Applicants argued that the claimed dosage form has advantageous properties that could not have been reasonably predicted by a skilled artisan in view of Gane and Withiam. Applicants point to Table 3 citing residence times of less than 15 seconds and 
Examiner disagrees. The disintegration characteristics recited in the claims are predictable based on cited prior art for reasons discussed above. The three formulations referred to in claim 3 may provide evidence of some secondary consideration; however, the burden is on Applicants to make such a demonstration. Further, it does not appear these exemplary formulations are commensurate in scope with the instant claims as required by MPEP 716. For these reasons, Applicants argument is unpersuasive and the obviousness rejection is maintained.  


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 20-36, 38, 43 and 45-46 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,895,314 and U.S. Patent 10,391,061, each taken in view of Withiam (U.S. 2005/0244493 – see IDS filed 3/13/2015). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art making the pharmaceutical formulation claimed in the ‘314 patent would find it prima facie obvious to formulate the claimed formulation to rapidly dissolve into the carrier particles to enable the coating of the carrier particles to target the desired tissue for delivery, as claimed in the ‘314 patent.


Double Patenting Remarks
Applicants choose to take no action regarding the double patenting rejection since no pending claim has yet to be allowed. Applicants will reevaluate upon indication of allowable claims. 
Given no action or arguments are presented, the rejection is maintained. 


Conclusion
No claims are currently allowed. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612